Citation Nr: 1431197	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to additional compensation for the school attendance of a dependent child, T.M.C., from July 1, 2006, forward.  

2.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected residuals of a left knee injury with degenerative changes and gout, gouty arthritis of the bilateral feet, and/or gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  Thereafter, in May 2013, the Veteran, via her representative, submitted additional VA treatment records dated from January 2013 to May 2013.  While her representative did not submit a written waiver of agency of original jurisdiction (AOJ) consideration at such time, the Board notes that, at the May 2012 hearing, her representative specifically stated their intent to waive AOJ consideration of the evidence that was to be submitted.  See transcript page 12.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals additional evidence that has not yet been considered by the AOJ, to include VA treatment records dated through February 2014 as well as July 2013 and February 2014 VA examination reports.  As such are irrelevant to the issue of entitlement to additional compensation for the school attendance of a dependent child, T.M.C., from July 1, 2006, forward and, therefore, there is no prejudice to the Veteran in adjudicating such claim at this time.  Moreover, while the newly received records address the Veteran's back disorder, as her claim is being remanded, the AOJ will have an opportunity to consider such records in the readjudication of her claim such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The remainder of the documents in such virtual files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The claim for service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's daughter, T.M.C., was born in April 1985, turned 18 years old in April 2003, and turned 23 years old in April 2008. 

2.  After graduating from high school, T.M.C. attended school, to include community college, for which additional compensation was approved by VA until July 1, 2006, based on her status as a dependent of the Veteran, and the Veteran's reports that T.M.C. would graduate in June 2006.  

3.  In September 2009, after T.M.C.'s 23rd birthday, the Veteran submitted a school attendance report indicating that T.M.C. had taken classes from January 2004 to July 2008, and resumed classes in August 2008.  


CONCLUSION OF LAW

The criteria are not met for payment of additional compensation for the school attendance of a dependent child, T.M.C., from July 1, 2006, forward.  38 U.S.C.A. §§ 101, 1115 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.155, 3.503, 3.667 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  In this case, as will be discussed below, the facts are dispositive in the matter and no further development of the claim is necessary as the claim turns on when VA received the Veteran's notice that her child, T.M.C., remained in school after July 2006.  

In this regard, the Veteran presented testimony in support of her claim at a Board hearing held before the undersigned Veterans Law Judge in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's daughter's, T.M.C.'s, educational history, to include when and where she was pursuing post-high school courses, as well as when she turned 23 (April 2008) and when VA was notified of her continued education following the termination of additional compensation in July 2006 (September 2009).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

In a February 2000 rating decision, service connection was established for gouty arthritis of the feet and an increased rating was assigned for a left knee disability, which resulted in a combined 40 percent rating, effective May 17, 1999.  In a February 2000 notification letter, the Veteran was requested to submit additional information regarding her dependents.  In February 2000, a VA Form 21-686c, Declaration of Status of Dependents, was received from the Veteran.  She listed her daughter T.M.C., born in April 1985, as a dependent child under the age of 18; her birth certificate was also provided.  

In April 2003, the Veteran filed a VA Form 21-674c, Request for Approval of School Attendance, indicating that T.M.C. would be graduating from high school in May 2003, and would be continuing at a technical institute thereafter.  In a letter issued by VA in September 2003, the Veteran was informed that payments for T.M.C. would continue until July 1, 2004, based on school attendance.  She was informed that she should notify VA immediately if there was any change in the number or status of dependents.  She was provided a VA Form 21-8764, Disability Award Attachment Important Information Form at that time.  The VA Form 21-8764 includes a subsection entitled "HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS?"  This subsection indicates that Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or, when prior to age 18, the child has become permanently incapable of self-support because of mental or physical defect. VA Form 21-8764 also contains directives indicating that, if a Veteran has a disability rating of 30 percent or more, the Veteran must promptly advise VA of any change in the status of dependents.

In April 2004, the Veteran certified that T.M.C. was still in school and would be graduating in June 2006.  The Veteran was sent a letter from VA in May 2004 informing her that VA would continue to pay dependents' benefits for T.M.C. until July 1, 2006 (the day after the month in which she was reported to be graduating).  

In April 2005 and May 2006, the Veteran provided VA Forms 21-8960, Certification of School Attendance or Termination.  It was reported on both forms that T.M.C. was attending community college and the Veteran reported her graduation date as unknown at both times. 

In September 2009, the Veteran submitted a VA Form 21-674b, School Attendance Report.  She reported that T.M.C. had started school/a course of training in January 2004, which terminated in July 2008 and was to have restarted in August 2008.  

In a September 2009 decision letter, the RO determined that T.M.C. could not be added to the Veteran's award for benefits because a claim had not been submitted within 1 year of her 18th birthday or 1 year after beginning classes.  It was further explained that T.M.C. turned 23 years old in April 2008, and that the earliest she could be added to the award was October 1, 2009, which was beyond her 23rd birthday.  

In a second decision letter of December 2009, the RO further explained that T.M.C. had been removed from the Veteran's award on July 1, 2006, because she was scheduled to graduate.  It was explained that, if T.M.C. had returned to school in August 2006, by law, the Veteran had until August 2007 to inform VA of such return; however, VA was not informed until September 2009.  

In hearing testimony presented in May 2012, the Veteran indicated that her daughter graduated from college in May 2011, and had been continuously in school for years, with no break.  

Analysis

The Veteran maintains that an additional dependency allowance for her daughter, T.M.C.'s post-high school education is warranted subsequent to July 1, 2006, as she continued her schooling past that time.  

A Veteran entitled to compensation at the rate of 30 percent or more is also entitled to additional payment for his/her dependents.  38 U.S.C.A. § 1115 (West 2002).  Specific rates are provided for a Veteran's spouse and children.  VA law provides that the term child means an unmarried person who is under the age of 18 years or who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57(a) (2013).

Additional compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2013).  Except as otherwise provided, benefits may be authorized through the last day of the month in which a course was or will be completed.  38 C.F.R. § 3.667(c).

For the purposes of 38 C.F.R. § 3.667, the term "educational institution" means a permanent organization that offers courses of instruction to a group of students who meet its enrollment criteria, including schools, colleges, academies, seminaries, technical institutes, and universities.  38 C.F.R. § 3.57(a)(1)(iii).

The Veteran's service-connected disabilities have been rated 30 percent or more, effective from May 1999.  Since the Veteran's service-connected disabilities have been rated as 30 percent or greater throughout the time period at issue; the criteria for basic entitlement to additional payment for a dependent are met.  38 U.S.C.A. § 1115 (West 2002).

The RO awarded benefits to the Veteran based on T.M.C.'s attendance at school until July 1, 2006, the day after the month in which she was reported to be graduating, as documented by the Veteran in an April 2004 certification.  

As it turns out, T.M.C. did not graduate in June 2006, but continued her schooling through 2008, ultimately graduating in 2011.  However, the Veteran never informed VA of this fact, apparently instead believing that VA benefits continued indefinitely.  Had the Veteran, prior to T.M.C.'s 23rd birthday, advised VA that her daughter was still in school, additional eligibility for education benefits for a dependent may have been able to be established.  As explained to the Veteran by VA in December 2009 correspondence, if T.M.C. had returned to school in August 2006, by law, the Veteran had until August 2007 to inform VA of such return.  However, it was not until September 2009, after the T.M.C.'s 23rd birthday that the Veteran informed VA of her daughter's schooling subsequent to June 2006 and requested an additional allowance for dependency educational benefits.  By regulation, the allowance is discontinued when a child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.  

The Board points out that VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993); see also Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  Here, the onus was on the Veteran to keep VA apprised of her daughter's status as a student so as to ensure the continuous receipt of maximum allowable dependency benefits.  Furthermore, the Veteran has not identified any legal authority, and the Board finds no other basis, to conclude that the RO was obligated to contact her after the April 2004 certification that T.M.C. was still in school and would be graduating in June 2006.  Thereafter, in April 2005 and May 2006, the Veteran did provide VA Forms 21-8960, Certification of School Attendance or Termination.  It was reported on both forms that T.M.C. was attending community college, but the Veteran reported her graduation date as unknown at both times.  This information was specifically requested by VA to establish continued eligibility for T.M.C. and, unfortunately, the Veteran failed to provide it.  Hence, the RO, per appropriate VA regulation, authorized benefits through the last day of the month in which a course was or will be completed, reported by the Veteran as June 2006.  38 C.F.R. § 3.667(c).

VA does not have a duty to seek out potential beneficiaries and notify them that they may be entitled to benefits.  Wells v. Principi, 3 Vet. App. 307 (1992).  Therefore, there is no fault on the part of the RO in not forwarding the Veteran any clarification letter or additional forms after June 2006; rather, it was the responsibility of the Veteran to report a change in status, as she was advised in a September 2003 letter and in the enclosure (VA FORM 21-8764).  38 C.F.R. 
§ 3.155 (2013); Kessel v. West, 13 Vet. App. 9 (1999). 

As noted in the January 2012 Statement of the Case, VA contacted the Veterans Coordinator at T.M.C.'s community college to see if any timely paperwork may have been misrouted directly to the school, instead of to VA.  In January 2012, the coordinator indicated that the school did not keep such paperwork, but did send it directly to VA.  Unfortunately, there is nothing in the claims file that may reasonably be construed as informing the RO in a timely manner, and prior to T.M.C.'s 23rd birthday, that she continued her schooling after June 2006.

While recognizing the sincerity of the Veteran's contentions, the Board lacks the authority in this case to grant an additional allowance for compensation for a school-age dependent attending an educational institution where it is not authorized under applicable regulations.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995).  Specifically, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim.  The law is dispositive based upon the date of receipt of the claim for additional dependent education benefits.  Therefore, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Additional compensation for the school attendance of a dependent child, T.M.C., from July 1, 2006, forward is denied.


REMAND

Regarding the Veteran's claim for service connection for a back disorder, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide her claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In documents of record and at her May 2012 Board hearing, the Veteran contends that service connection for her back disorder is warranted as such is caused or aggravated by her service-connected residuals of a left knee injury with degenerative changes and gout and/or gouty arthritis of the bilateral feet.  The Board further notes that, since such time, service connection has also been awarded for gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles.

In hearing testimony presented in May 2012, the Veteran stated that she began noticing back symptoms in 2004.  Private treatment records from Dr. Pellegrino in 2007 reveal that the Veteran was involved in a motor vehicle accident in April 2007, and reported that since then, she had experienced low back pain, radiating to her right buttock and down the leg.  Low back pain and lumbar degenerative disc disease were diagnosed.  Also on file is a September 2009 VA record reflecting that the Veteran complained of left knee and back pain.  She reported that pain in the knee was getting worse and was causing a change in her gait.  An opinion was provided by an orthopedic physician's assistant to the effect that it was more likely than not that the Veteran's back pain was secondary to a service-connected left knee condition, because of the report change in gait, which it was explained, altered the biomechanics of the pelvis and lower back.  

A VA examination of the spine was conducted in September 2010.  At such time, the Veteran reported having degenerative disc disease of the lumbar spine, beginning in 2005 resulting from recuperation from left knee surgery.  The report reflected that the Veteran had just had an epidural before the examination, and was having trouble with physical testing.  Degenerative arthrosis of the lumbar spine was diagnosed.  No hip condition was found, but the examiner identified a bilateral hip condition as a problem associated with the low back diagnosis.  The examiner noted that the Veteran's history was different than that reported on VA examination of 2008, when she indicated that her low back condition started in April 2007 after a vehicle accident, and was aggravated by her work at the postal service.  The examiner concluded that a review of medical literature did not support the claim that a condition of one joint caused a condition of another joint.  

In July 2013, the Veteran underwent a VA examination for gout; however, her thoracolumbar spine was not determined to be involved.  Thereafter, in February 2014, another VA examination for gout was performed and, at such time, the examiner found that her thoracolumbar spine was affected.  A separate back examination revealed diagnoses of chronic lumbar strain, gout of the lumbar spine, and degenerative disc disease of the lower lumbar spine.  While the Veteran was treated for gout during service and has been service-connected for gout since September 1978, which was subsequently terminated in July 2013 when she was assigned separate ratings for all joints affected, based on the conflicting July 2013 and February 2014 VA examination results, the Board finds that a remand is necessary in order to determine whether the Veteran does, in fact, have gout of the back related to her military service.  Moreover, as there is no comprehensive opinion addressing whether the Veteran's service-connected disabilities cause or aggravate her back disorder, to include the diagnoses other than gout, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination to determine the nature and etiology of her back disorder.
 

While on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider, to include Dr. Pellegrino, who has treated her for her back disorder.  Thereafter, any identified records, to include those from the Phoenix, Arizona, VA facility dated from February 2014 to the present, should be obtained for consideration in the Veteran's appeal.

Finally, as noted in the Introduction, as additional evidence was associated with the record since the issuance of the May 2012 supplemental statement of the case, in the readjudication of the Veteran's claim, the AOJ must consider the entirety of the evidence.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated her for her back disorder, to include Dr. Pellegrino.  After securing any necessary authorization from her, obtain all identified treatment records that have not already been associated with the claims file, to include VA treatment records from the Phoenix VA facility dated from February 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination in order to address the nature and etiology of her back disorder.  The record and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted. 

(a) The examiner should identify all currently diagnosed back disorders.  He or she should specifically indicate whether the Veteran has gout of the thoracolumbar spine.  If no gout of the thoracolumbar spine is diagnosed, the examiner should reconcile his or her findings with the conclusions of the February 2014 VA examiner.

(b) For each diagnosed back disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder had its onset in, or is otherwise related to, the Veteran's period of active service from October 1975 to September 1978, to include her in-service treatment for gout.    

(c)  If arthritis is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that such manifested within one year of the Veteran's September 1978 discharge, i.e., by September 1979.  If so, the examiner should describe the manifestations. 

(d) For each diagnosed back disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that such is caused OR aggravated by the Veteran's service-connected residuals of a left knee injury with degenerative changes and gout, gouty arthritis of the bilateral feet, and/or gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles.  The examiner should specifically consider whether such disabilities resulted in an altered gait which, in turn, caused or aggravated the Veteran's back disorder.

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms, and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the back disorder; and (2) the degree of severity at the onset of aggravation (permanent worsening) of this condition. 

In offering any opinion, the examiner should consider the lay statements and testimony of record, as well as the 2007 medical records of Dr. A.P and a September 16, 2009 VA medical record and opinion.  The rationale for any opinions offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, reflecting consideration of direct and secondary theories of entitlement.  Readjudication of the claim should also reflect consideration of evidence added to the file since the May 2012 supplemental statement of the case was issued.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


